Citation Nr: 0202811	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  97-32 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chronic tension headaches prior to September 27, 1997.

2.  Entitlement to a rating in excess of 50 percent for 
chronic tension headaches since September 27, 1997.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from March 
1953 to September 1957, and from January 1960 to January 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for chronic 
tension headaches and assigned a 10 percent rating.  In a 
February 2000 rating decision, the RO assigned a 50 percent 
rating, effective September 27, 1997.


FINDINGS OF FACT

1.  Prior to September 27, 1997, the veteran's chronic 
tension headaches were manifested by frequent prostrating 
attacks.

2.  Since September 27, 1997, the veteran's chronic tension 
headaches are manifested by frequent prostrating attacks.


CONCLUSIONS OF LAW

1.  A rating of 50 percent for chronic tension headaches 
prior to September 27 1997 is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.124a, Code 8100 (2001).

2.  A rating in excess of 50 percent for chronic tension 
headaches since September 27, 1997 is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.124a, Code 8100 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The new law and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that there has been substantial compliance 
with the notice and duty to assist mandates in the VCAA and 
implementing regulations.  The claim has been considered on 
the merits.  The record includes service medical records, VA 
examination reports, hospitalization records, and outpatient 
reports, and lay statements.  The RO sought to obtain all 
treatment records identified by the veteran.  Thus, no 
further action is needed to satisfy VA's duty to assist the 
veteran.  Furthermore, the veteran has been notified of the 
applicable laws and regulations.  Discussions in the rating 
decisions, statement of the case, and supplemental statements 
of the case have informed him what information or evidence is 
necessary to establish entitlement to the benefit sought and 
what evidence VA has obtained.  Where, as here, there has 
been substantial compliance with the new legislation and the 
implementing regulations, a remand for further review in 
light of the legislation and implementing regulation would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  The veteran is not prejudiced by the 
Board addressing the claim based on the evidence of record.  
Bernard v. Brown, 4 Vet. App. 384 (1994).

Factual Background

Service medical records reveal treatment for headaches 
beginning in June 1961. The veteran complained of headaches 
which lasted for two to three weeks, then went away 
completely.  The condition was felt to be psychosomatic.  In 
September 1962, sever headaches due to tension were 
diagnosed.  The veteran reported headaches when driving in 
March 1963, and complained that he was sensitive to light for 
the past two years.

On March 1996 VA neurological examination, the veteran 
complained of headaches since the late 1950's, and the claims 
file reflected treatment since the 1960's for tension 
headaches.  The pain was at the back and side of his head, 
and were present 90 percent of the time.  Treatment consisted 
of Librium, Tylenol 3, and neck massages.  The veteran 
reported that the headaches prevented him from working.  An 
MRI in 1994 showed multiple areas of deep white matter 
changes.  He had vertigo and dizziness.  The veteran did not 
appear to be in pain from headaches.  He was alert, 
cooperative, and attentive.  Speech was good.  His gait was 
embellished with swaying and balancing acts.  The impression 
was chronic tension headaches which were noted during 
military service.  These caused no apparent distress.  The 
veteran had nonspecific vertigo and dizziness, and suffered 
from chronic anxiety.

On July 1997 VA examination, a recent diagnosis with a 
meningioma was noted.  The veteran reported that his 
headaches were worse, which very likely could have been a 
result of the meningioma.  The veteran felt he could not work 
because of the headaches, and stated that he could not finish 
housework or yard work because of the headaches.  The 
headaches were daily; some days were very bad, and some were 
not quite so bad.  He had vertigo and diplopia.  On physical 
examination, the veteran was alert and well oriented.  
Cranial nerves II through XII were intact.

In September 1997 letter, a nurse practitioner summarized the 
veteran's treatment.  He had been treated for a personality 
disorder, anxiety disorder, and headaches since 1971.  He was 
recently diagnosed with a left cavernous meningioma.  
Headaches were treated with Tylenol 4.  The headaches were 
likely due to tension, anxiety, and degenerative joint 
disease of the neck.

VA hospitalization and treatment records from September and 
October 1997 reveal  complaints of a pulsative left temporal 
headache, pressure-like left occipital headache and 
occasional double vision.  A craniotomy was performed on 
September 27, 1997.  The surgeon noted complaints of mild, 
chronic headache and blurred vision, which led to a diagnosis 
of a left frontal meningioma.  His recovery was complicated 
by development of an empyema.

VA treatment records from November 1997 to April 1998 reveal 
continued treatment for complaints of headaches.  Neck pain 
and right temple headaches, as well as tension headaches, 
were carried as active problems.  In January 1998, the 
veteran complained of frontal pain and band-like headaches.  
Tylenol 4 was prescribed.  In February 1998, long term 
headaches due to anxiety and tension were noted.  The veteran 
reported in April 1998 that his headaches had decreased since 
his craniotomy, although at another visit the pain was noted 
to be "still as before."  The veteran continued on anxiety 
medication.

The veteran testified before a Hearing Officer at the RO in 
January 1998.  He stated that he had headaches daily.  With 
"regular" headaches he could walk around or do something, 
but "at least" once a week he had a severe headache 
requiring extra medication and that he lie down.  The 
headaches were due to tension and anxiety.  Most are 
controlled by medication.  His headaches had gotten worse 
over the last few years.  He had not worked since 1981 or 
1982.  The severity and frequency had not changed much since 
his craniotomy.

VA treatment records from November 1998 to September 1999 
reveal continued complaints of headache pain.  In November 
1998, a doctor noted a history of chronic daily headaches.  
Severe headaches, attributed to sinus problems, were reported 
in June 1999.  In July 1999, the veteran complained of 
bilateral temporal pain, occipital pain, and pain between his 
eyes.  This headache pain had been occurring since 1962, but 
was better since his 1997 surgery.

On January 2000 VA examination, the veteran complained that 
his headaches had become worse following his surgery.  He 
could not work because his head throbbed if he stood.  He 
took medication for the daily headaches.  He complained of 
decreased vision and occasional dizziness during headaches.  
On examination, cranial nerves II through XII were intact.  
There was mild decrease in visual acuity bilaterally.  The 
impression was severe, chronic daily headaches which 
interfered with the veteran's ability to function well.  The 
examiner noted that it was unclear as to weather the 
meningioma had caused the headaches, but the headaches had 
been exacerbated since the surgery.

A June 2000 electroencephalogram was abnormal.  There was 
focal left temporal delta-theta slowing, and a few focal left 
anterior temporal spike-sharp discharges.  This indicated 
that intermittent focal seizures were possible.  This could 
be due to tumor, vascular malformation, or intermittent focal 
ischemia.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations, 
mandating an evaluation of the complete medical history of 
the veteran's claimed disability, operate to protect veterans 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  38 C.F.R. §§ 4.1, 4.2 (2000); Schafrath, 1 
Vet. App. at 593-94.

The veteran's disability, however, must be reviewed in 
relation to its history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3 (2000); 
where there is a question as to which or two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, 38 C.F.R. § 4.7 (2000); and evaluating 
functional impairment on the basis of lack of usefulness, and 
the effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10 (2000); Schafrath, 1 Vet. App. 
589.  In any case, with particular regard to the veteran's 
request for an increased schedular evaluation, the Board will 
only consider the factors as enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's headache disorder has been rated under the 
provisions of Code 8100, Migraine.  Code 8100 provides that 
where there are very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability, a 50 percent rating is warranted.  A 30 
percent rating is assigned where there are characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  When characteristic 
prostrating attacks occur an average of one in two months 
over the last several months, a 10 percent rating is 
assigned.  Less frequent attacks are not compensable.  
38 C.F.R. § 4.124a, Code 8100.

Addressing first the matter of the rating from October 1995 
to September 1997, the medical records reflect complaints of 
daily headaches.  The veteran testified in January 1998 that 
during this period, he had severe, incapacitating headaches 
once a week or so.  During VA examinations in March 1996 and 
July 1997, he stated that he could not work due to his 
headaches.  During the latter examination, he reported that 
he had some days of severe pain, and days where the pain was 
not as bad.  He did not indicate how frequent the "bad 
days" were, but did state that his condition had worsened. 

The Board finds that a 50 percent rating is warranted for the 
appeal period prior to September 27, 1997.  Severe, 
prostrating headaches occurred approximately once a week, and 
the veteran has testified that he was unable to work, either 
in an occupation or around his home, due to headaches.  This 
represents the highest schedular rating under Code 8100.

An extraschedular rating may be granted upon a showing of 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that his headache disorder has presents such an unusual 
disability picture.  In particular, the Board notes that the 
schedular criteria take into account any impact of the 
service-connected disability upon the veteran's economic 
adaptability.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards. The Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The next matter for consideration is the assignment of a 
rating for the period since September 27, 1997, the date the 
veteran underwent a craniotomy.  The veteran is rated 50 
percent disabled for tension headaches since that date.  As 
was noted above, 50 percent is the maximum schedular rating 
for his service-connected disability.  Consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
warranted for the period in question as no unusual disability 
picture which renders application of the schedular rating 
impractical has been shown.  An increased rating for the 
period since September 27, 1997 is not warranted. The 
evidence is not so evenly balanced that there is doubt as to 
any material issue. 38 U.S.C.A. § 5107. The Board observes 
that a total rating based on individual unemployability has 
been granted effective April 21, 1999.



ORDER

A 50 percent rating for tension headaches is granted for the 
period of time prior to September 27, 1997, subject to the 
regulations governing payment of monetary awards.  

A rating in excess of 50 percent for tension headaches for 
the period since September 27, 1997 is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

